UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7202



RICKY LEE HANKINS,

                                              Plaintiff - Appellant,

          versus

THE BOBBY ROSS GROUP, INCORPORATED; LESTER H.
BEARD, Senior Warden; CHARLES K. HARDY, Assis-
tant Warden; DOCTOR BEDWELL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-357)

Submitted:   November 21, 1996            Decided:   December 6, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Hankins, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hankins v. Bobby Ross Group, Inc., No. CA-96-357 (E.D. Va. July 24,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2